              Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 1 of 21



 1                                                                                Hon. Robert J. Bryan

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8      UNITED STATES OF AMERICA,                      CASE NO. 2:20-cv-203

 9                                                     [DRAFT] AGREEMENT
                               Plaintiff,
                                                       REGARDING DISCOVERY OF
10              v.                                     ELECTRONICALLY STORED
                                                       INFORMATION AND
        KING COUNTY, WASHINGTON,                       [PROPOSED] ORDER
11      et al.,
12                             Defendants.

13          The parties hereby stipulate to the following provisions regarding the discovery of

14 electronically stored information (“ESI”) in this matter:

15 A.       General Principles

16          1.      An attorney’s zealous representation of a client is not compromised by conducting

17 discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

18 in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

19 contributes to the risk of sanctions.

20          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

21 26(b)(1) must be applied in each case when formulating a discovery plan. To further the

22 application of the proportionality standard in discovery, requests for production of ESI and related

23 responses should be reasonably targeted, clear, and as specific as possible.

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 1
26   (Case No. 2:20-CV-203)
              Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 2 of 21



 1          B.      ESI Disclosures

 2          Within 30 days of entry of this Order, or at a later time if agreed to by the parties in writing,

 3 each party shall disclose:

 4          1.      Custodians. The five custodians most likely to have discoverable ESI in their

 5 possession, custody, or control. The custodians shall be identified by name, title, connection to

 6 the instant litigation, and the type of the information under the custodian’s control. The parties

 7 will confer in good faith if, after review of documents from these initial custodians, one or both

 8 parties believe additional custodial collections are necessary.

 9          2.      Non-Custodial Data Sources. A list of non-custodial data sources (e.g., shared

10 drives, servers), if any, likely to contain discoverable ESI.

11          3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

12 contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

13 storage) and, for each such source, the extent to which a party is (or is not) able to preserve

14 information stored in the third-party data source.

15          4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

16 (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

17 data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

18 Data sources set forth in Section (D)(3) of this Agreement are exempt from this requirement.

19 C.       ESI Discovery Procedures

20          1.      On-site inspection of electronic media. Such an inspection shall not be required

21 absent a demonstration by the requesting party of specific need and good cause or by written

22 agreement of the parties.

23

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                       PAGE - 2
26   (Case No. 2:20-CV-203)
             Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 3 of 21



 1          2.     Search methodology. The parties shall timely confer to attempt to reach agreement

 2 on appropriate search terms and queries, file type and date restrictions, data sources (including

 3 custodians), and other appropriate computer- or technology-aided methodologies, before any such

 4 effort is undertaken. The parties shall continue to cooperate in revising the appropriateness of the

 5 search methodology.

 6                 a.      Prior to running searches:

 7                         i.      The producing party shall disclose the data sources (including

 8 custodians), search terms and queries, any file type and date restrictions, and any other

 9 methodology that it proposes to use to locate ESI likely to contain responsive and discoverable

10 information. The producing party may provide unique hit counts for each search query.

11                         ii.     The requesting party is entitled, within 14 days of the producing

12 party’s disclosure, to add no more than 10 search terms or queries to those disclosed by the

13 producing party absent a showing of good cause or written agreement of the parties.

14                         iii.    The following provisions apply to search terms / queries of the

15 requesting party. Focused terms and queries should be employed; broad terms or queries, such

16 as product and company names, generally should be avoided. A conjunctive combination of

17 multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as

18 a single search term. A disjunctive combination of multiple words or phrases (e.g., “computer”

19 or “system”) broadens the search, and thus each word or phrase shall count as a separate search

20 term unless they are variants of the same word. The producing party may identify each search

21 term or query returning overbroad results demonstrating the overbroad results and provide a

22 counter proposal correcting the overbroad search or query.

23

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 3
26   (Case No. 2:20-CV-203)
              Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 4 of 21



 1                   b.     After production: Within 21 days of the producing party notifying the

 2 receiving party that it has substantially completed the production of documents responsive to a

 3 request, the responding party may request no more than 10 additional search terms or queries.

 4 The immediately preceding section (Section C.2.a.iii) applies.

 5          3.       Format.

 6                   ESI will be produced to the requesting party in accordance with the formatting

 7 specifications described in the Civil Division’s “Specifications for Production of ESI and

 8 Digitized (“Scanned”) Images” (“Production Specifications”), attached to this Agreement as

 9 Exhibit A subject to the exceptions set forth in subsection C.6 herein.

10          4.       De-duplication. The parties may de-duplicate their ESI production across all

11 custodial and non-custodial data sources after disclosure to the requesting party, and the duplicate

12 custodian information removed during the de-duplication process but tracked in a duplicate/other

13 custodian field in the database load file. Only exact duplicates as tracked by the MD5 hash field

14 will be removed.

15          5.       Email Threading. The parties may use analytics technology to identify email

16 threads and need only produce the unique most inclusive copy and related family members and

17 may exclude lesser inclusive copies. Lesser inclusive versions of an email chain shall be produced

18 when the most inclusive email would not contain an attachment that was attached in a lesser

19 inclusive email. Emails where conversations branch off (such as forwarded emails or when a

20 subset of participants have a concurrent conversation) shall not be considered a lesser inclusive

21 of an email thread. Upon reasonable request, the producing party will produce a less inclusive

22 copy.     E-mail threading procedures shall be consistent with section 4 of the Production

23 Specifications.

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 4
26   (Case No. 2:20-CV-203)
              Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 5 of 21



 1          6.       Metadata fields. The parties agree to produce metadata, to the extent it is

 2 reasonably accessible and non-privileged, as described in section 3 of the Production

 3 Specifications. Except that the following metadata fields will not be produced: AttachIDs,

 4 ConvIndex, Date Time Accd, Date Time Mod, DocDate, Extended properties, Group ID,

 5 Message Header, Message Type, and Properties. The parties will, however, produce Beginning

 6 and End Attachment IDs.

 7          7.       Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

 8 electronic format, they shall follow the procedures for doing so outlined in the Production

 9 Specifications.

10 D.       Preservation of ESI

11          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

12 Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

13 the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

14 as follows:

15          1.       Absent a showing of good cause by the requesting party, the parties shall not be

16 required to modify the procedures used by them in the ordinary course of business to back-up and

17 archive data; provided, however, that the parties shall preserve all discoverable ESI in their

18 possession, custody, or control.

19          2.       The parties will supplement their disclosures (including those made pursuant to

20 Section B, supra) in accordance with Fed. R. Civ. P. 26(e) with discoverable ESI responsive to a

21 particular discovery request or mandatory disclosure where that data is created after a disclosure

22 or response is made (unless excluded under Sections D.3 or E.1–2).

23

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                 PAGE - 5
26   (Case No. 2:20-CV-203)
             Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 6 of 21



 1          3.     Absent a showing of good cause by the requesting party, the following categories

 2 of ESI need not be preserved:

 3                 a.      Deleted, slack, fragmented, or other data only accessible by forensics.

 4                 b.      Random access memory (RAM), temporary files, or other ephemeral data
                           that are difficult to preserve without disabling the operating system.
 5
                   c.      On-line access data such as temporary internet files, history, cache,
 6                         cookies, and the like.

 7                 d.      Data in metadata fields that are frequently updated automatically, such as
                           last-opened dates (see also Section E.5).
 8
                   e.      Back-up data that are duplicative of data that are more accessible
                           elsewhere.
 9
                   f.      Server, system or network logs.
10
                   g.      Data remaining from systems no longer in use that is unintelligible on the
11                         systems in use.

12                 h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or
                           from mobile devices (e.g., iPhone, iPad, Android devices), provided that
13                         a copy of all such electronic data is automatically saved in real time
                           elsewhere (such as on a server, laptop, desktop computer, or “cloud”
14                         storage).

15 E.       Privilege

16          1.     A producing party shall create a privilege log of all documents fully withheld from

17 production on the basis of a privilege or protection, unless otherwise agreed or excepted by this

18 Agreement and Order. Privilege logs shall include a unique identification number for each

19 document and the basis for the claim (attorney-client privileged or work-product protection). For

20 ESI, the privilege log may be generated using available metadata, including author/recipient or

21 to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

22 provide insufficient information for the purpose of evaluating the privilege claim asserted, the

23 producing party shall include such additional information as required by the Federal Rules of

24 Civil Procedure. Privilege logs will be produced to all other parties no later than 60 days after

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                    PAGE - 6
26   (Case No. 2:20-CV-203)
             Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 7 of 21



 1 delivering a production unless an earlier deadline is agreed to by the parties.

 2          2.     Redactions need not be logged so long as the basis for the redaction is clear on the

 3 redacted document.

 4          3.     With respect to privileged or work-product information generated after the filing

 5 of the complaint, parties are not required to include any such information in privilege logs.

 6          4.     Activities undertaken in compliance with the duty to preserve information are

 7 protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

 8          5.     Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

 9 proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

10 constitute a waiver by the producing party of any privilege applicable to those documents,

11 including the attorney-client privilege, attorney work-product protection, or any other privilege

12 or protection recognized by law. Information produced in discovery that is protected as privileged

13 or work product shall be immediately returned to the producing party, and its production shall not

14 constitute a waiver of such protection.

15

16 DATED:

17
     JOSEPH H. HUNT                              HARRIGAN LEYH FARMER & THOMSEN LLP
18   Assistant Attorney General
                                                 By: s/ Timothy G, Leyh
19   BRIAN T. MORAN                              By: s/ Kristin E. Ballinger
     United States Attorney                      By: s/ Shane P. Cramer
20                                                    Timothy G. Leyh, WSBA #14853
                                                      Kristin E. Ballinger, WSBA #28253
     ALEXANDER K. HAAS                                Shane P. Cramer, WSBA #35099
21   Director                                         999 Third Avenue, Suite 4400
                                                      Seattle, WA 98104
22   JACQUELINE COLEMAN SNEAD                         Tel: (206) 623-1700
     Assistant Branch Director                        Email: timl@harriganleyh.com
23                                                    Email: kristinb@harriganleyh.com
                                                      Email: shanec@harriganleyh.com
24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                  PAGE - 7
26   (Case No. 2:20-CV-203)
             Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 8 of 21



 1   /s/ Michael J. Gerardi                      DANIEL T. SATTERBERG
     Michael J. Gerardi                          King County Prosecuting Attorney
 2   (D.C. Bar No. 1017949)
     Trial Attorney                              By: s/ Timothy P. Barnes
 3   United States Department of Justice
     Civil Division, Federal Programs            By: s/ H. Kevin Wright
 4   Branch                                           Timothy P. Barnes, WSBA #29929
     1100 L St. NW, Room 12212                        H. Kevin Wright, WSBA #19121
 5   Washington, D.C. 20005                           Senior Deputy Prosecuting Attorneys
     Tel: (202) 616-0680                              516 Third Avenue, Suite W400
 6   Fax: (202) 616-8460                              Seattle, WA 98104
     E-mail: michael.j.gerardi@usdoj.gov              Tel: (206) 477-1120
 7                                                    Fax: (206) 296-0191
     Attorneys for Plaintiff                          Email: timothy.barnes@kingcounty.gov
 8                                                    Email: kevin.wright@kingcounty.gov

 9                                               Attorneys for King County and Dow Constantine

10

11

12                                  CERTIFICATE OF SERVICE

13          I hereby certify that on June 16, 2020, I served a copy of this [Draft] Agreement
14 Regarding Discovery of Electronically Stored Information and [Proposed] Order on all counsel

15 of record in the case by filing it on the CM / ECF system.
                                                                 /s/Michael J. Gerardi
16                                                               Michael J. Gerardi
17

18

19

20

21

22

23

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                                                    PAGE - 8
26   (Case No. 2:20-CV-203)
            Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 9 of 21



 1

 2

 3                                        ORDER

 4         Based on the foregoing, IT IS SO ORDERED.

 5         DATED:
 6

 7                                               The Honorable Robert J. Bryan
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25 [DRAFT] AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY
     STORED INFORMATION AND [PROPOSED] ORDER                               PAGE - 9
26   (Case No. 2:20-CV-203)
Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 10 of 21




                     EXHIBIT A
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 11 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images




    1.




    2.

                                      5 – 20



              a.




                        1.




                               b.                                    2




                                                             001
                                                             001                   ,,,,
                                                             001


1
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 12 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images


                                                             001




                                        Separator                 or Code 020
                                                                þ or Code 254




                      CaseName
                      CaseName                                                         ,

                      CaseName                                                     ,

                      CaseName




2
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 13 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images


    3.

                                     5 – 20
                                                                                   .




                                                          Value

                                                    160



                                                    10

                                                    160

                    ABC Dept.
                                                    500

                                                    60


                                                    60

                                                    60




                                                    10
                                                    60




                                                    60



                                              –




3
      Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 14 of 21
     2017


            Specifications for Production of ESI and Digitized (“Scanned”) Images


                                                           Value

ATTACHLIST                                    –


                                                     60

                                                     60

                                              –



                                                     60




                     Author                          160
                                    .
                                              –

                          .
                                              –


                          .
                                              –


                          .




4
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 15 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images


                                                          Value




            SENT




                                                    10




                                                    160



                                                    10




5
      Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 16 of 21
     2017


            Specifications for Production of ESI and Digitized (“Scanned”) Images


                                                           Value




                                              –
REQUEST




                                                     10




                                                     160




                                                     10



                                                     60

                                                     600



6
        Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 17 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images


    4.

                                                                                   ,

    .              .




    5.




    6.

                                                                          ,



    7.




    8.




              a.

                                                                         20.




    9.




7
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 18 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images


              a.




    10.


                                                                      .        20




    11.




    12.
                                                       alone” Items




    13.




8
     Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 19 of 21
    2017


           Specifications for Production of ESI and Digitized (“Scanned”) Images




    14.




                                                                         .




    15.                                  a




    16.




    17.
                                          page JP




9
      Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 20 of 21
     2017


            Specifications for Production of ESI and Digitized (“Scanned”) Images


     18.




     19.
                                        Windows



     20.




               a.




     21.




                                .




10
      Case 2:20-cv-00203-RJB Document 27 Filed 06/16/20 Page 21 of 21
     2017


            Specifications for Production of ESI and Digitized (“Scanned”) Images



     22.


               a.
                                             .
                                             3




     23.




                                 .

     24.




     25.




     26.
                         ,   .



     27.




11
